DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as unpatentable over Davis (US 2007/0138068 A1).  The claims are product by process claims since they recite “the elastomeric sorting disc is formed of a polyurethane elastomer prepared by crosslinking an isocyanate capped prepolymer with an amine curative.”  Davis discloses an elastomeric sorting disc for use with a sorting apparatus, said disc comprising a disc body (16) configured in a generally circular or generally ovoid shape defining a radial perimeter at an outer edge of the body from which a body diameter is measured, a plurality of fingers (22), numbering 4-16 (including 6), integrally formed as appendages joined to the body at said perimeter, each finger extending outwardly from the radial perimeter to an outer edge, wherein the outer edges of the fingers of the disc define a circle from which an outer diameter is measurable; wherein said body has a centrally positioned axial opening (18) therethrough of a size and shape capable to fit onto a shaft (12) of said apparatus, wherein said body has a slit (20) formed through the wall of the body from the perimeter of the body to the axial opening.  The body and fingers are formed as a single piece, in a single molding process, from the same polyurethane elastomer (see para. 0018).  
Davis discloses all the limitations of the claims of the claims, but it does not explicitly disclose the fingers have a deflection of greater than 5 degrees at a force of 50 lbf (222 Newtons); an effective length (EL) measured along a straight line through the finger extending from the radial perimeter to the outer edge of the finger, at least one thickness measured in a plane parallel to the plane of the circle defined by the outer radial edges of the fingers, and at least one width measured in a plane perpendicular to the plane of the circle defined by the outer edges of the fingers; wherein thmax is the thickness measured at the thickest part of the finger between the midpoint of the finger and the outer edge; thmin is the thickness measured at the least thick part of the finger between the radial perimeter and the part of the finger where thmax is measured; wmid represents the width measured at the midpoint along the line of EL; thmax/EL is less than or equal to 0.38, thmin/EL is less than or equal to 0.385, BD/EL is greater than or equal to 0.5, and wmid/EL is less than or equal to 0.75; the EL is about 60 to about 375 mm, the disc has one or more thicknesses of about 15 to about 130 mm, and the disc has at least one width of about 40 to about 260 mm; the OD is about 325 to about 335 mm, the BD is about 100 to about 140 mm, the EL is about 85 to about 125 mm, thmax is about 22 to about 34 mm, thmin is about 18 to about 28 mm, and wmid is about 50 to about 70 mm; the OD is about 330 mm, the BD is about 115 to about 125 mm, the EL is about 105 to about 115 mm, thmax is about 30 to about 34 mm, thmin is about 20 to about 24 mm. and wmid is about 55 to about 65 mm; or thmax/EL is about 0.18 to about 0.30; thmin/EL is about 0.18 to about 0.23; and BD/EL is about 0.6 to 1.0. 
However, Davis discloses that the fingers “flex rearwardly under load” (see para. 0017).  Having a deflection of greater than 5 degrees at a force of 50 lbf (222 Newtons) is a way of ensuring fingers flex rearwardly under load.  Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention to have the fingers have a deflection of greater than 5 degrees at a force of 50 lbf (222 Newtons) for the purpose of ensuring the fingers flex rearwardly under load.  
Additionally, the drawings of Davis suggest the desirability of having an effective length (EL) measured along a straight line through the finger extending from the radial perimeter to the outer edge of the finger, at least one thickness measured in a plane parallel to the plane of the circle defined by the outer radial edges of the fingers, and at least one width measured in a plane perpendicular to the plane of the circle defined by the outer edges of the fingers; wherein thmax is the thickness measured at the thickest part of the finger between the midpoint of the finger and the outer edge; thmin is the thickness measured at the least thick part of the finger between the radial perimeter and the part of the finger where thmax is measured; wmid represents the width measured at the midpoint along the line of EL; thmax/EL is less than or equal to 0.38, thmin/EL is less than or equal to 0.35, BD/EL is greater than or equal to 0.5, and wmid/EL is less than or equal to 0.75; the EL is about 60 to about 375 mm, the disc has one or more thicknesses of about 15 to about 130 mm, and the disc has at least one width of about 40 to about 260 mm; the OD is about 325 to about 335 mm, the BD is about 100 to about 140 mm, the EL is about 85 to about 125 mm, thmax is about 22 to about 34 mm, thmin is about 18 to about 28 mm, and wmid is about 50 to about 70 mm; the OD is about 330 mm, the BD is about 115 to about 125 mm, the EL is about 105 to about 115 mm, thmax is about 30 to about 34 mm, thmin is about 20 to about 24 mm. and wmid is about 55 to about 65 mm; or thmax/EL is about 0.18 to about 0.30; thmin/EL is about 0.18 to about 0.23; and BD/EL is about 0.6 to 1.0, for the purpose of providing a sorting disc having deformability and good grip and facilitating self-cleaning. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to utilize an effective length (EL) measured along a straight line through the finger extending from the radial perimeter to the outer edge of the finger, at least one thickness measured in a plane parallel to the plane of the circle defined by the outer radial edges of the fingers, and at least one width measured in a plane perpendicular to the plane of the circle defined by the outer edges of the fingers; wherein thmax is the thickness measured at the thickest part of the finger between the midpoint of the finger and the outer edge; thmin is the thickness measured at the least thick part of the finger between the radial perimeter and the part of the finger where thmax is measured; wmid represents the width measured at the midpoint along the line of EL; thmax/EL is less than or equal to 0.38, thmin/EL is less than or equal to 0.35, BD/EL is greater than or equal to 0.5, and wmid/EL is less than or equal to 0.75; the EL is about 60 to about 375 mm, the disc has one or more thicknesses of about 15 to about 130 mm, and the disc has at least one width of about 40 to about 260 mm; the OD is about 325 to about 335 mm, the BD is about 100 to about 140 mm, the EL is about 85 to about 125 mm, thmax is about 22 to about 34 mm, thmin is about 18 to about 28 mm, and wmid is about 50 to about 70 mm; the OD is about 330 mm, the BD is about 115 to about 125 mm, the EL is about 105 to about 115 mm, thmax is about 30 to about 34 mm, thmin is about 20 to about 24 mm. and wmid is about 55 to about 65 mm; or thmax/EL is about 0.18 to about 0.30; thmin/EL is about 0.18 to about 0.23; and BD/EL is about 0.6 to 1.0, as suggested by the drawings of Davis, for the purpose of providing a sorting disc having deformability and good grip and facilitating self-cleaning.
Regarding the claim limitation “the elastomeric sorting disc is formed of a polyurethane elastomer prepared by crosslinking an isocyanate capped prepolymer with an amine curative,” the examiner notes that this renders the claims “product-by-process” claims. The sorting disc disclosed by Weston is substantially identical to the elastomeric sorting disc claimed by the applicant, and the applicant has not provided any evidence of a non-obvious difference (See MPEP § 2113).  Additionally, forming polyurethane elastomer by crosslinking an isocyanate capped prepolymer with an amine curative is the most predominant manner of making polyurethane.  Therefore it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to form the elastomeric sorting disc of a polyurethane elastomer prepared by crosslinking an isocyanate capped prepolymer with an amine curative, since forming polyurethane in this manner is the most predominant manner of making polyurethane.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2007/0138068) in view of Guenther (US 2013/0139336). Weston discloses all the limitations of the claims (see above), but it does not disclose a metal mesh reinforcement material at or near the end of the fingers. However, Guenther discloses < similar device which includes a metal mesh reinforcement material at or near the end of the fingers (see paras. 0010-0012) for the purpose of resisting abrasion. It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify Davis by including a metal mesh reinforcement material at or near the end of the fingers, as disclosed by Guenther, for the purpose of resisting abrasion.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653